Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The language of Claim 10  raises a question as to whether the claims are directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.
The applicant claims “One or more computer-readable media” but does not define within the body of the claim the hardware in which the invention runs. Thus, absent recitation of the server or some other hardware, claim 10 is not limited to a tangible embodiment, instead being sufficiently broad to encompass software, per se.
The examiner encourages the applicant to define within the claims the embodied features and limitations on a “non-transitory computer readable medium”, a "computer recording medium”, or a “computer readable device”, such as hard drives, disks, and other hardware elements.  An example of a proper format would be “a non-transitory computer-readable storage medium”; “a computer recording storage medium”, or “a computer-readable storage device”.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/ .  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp .   

   Claims 1, 10, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 18 of U.S. Patent No. 14866357. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims point to the same subject matter at hand and further utilize almost identical limitations which would read on one another. Examiner suggests filing a terminal disclaimer. 


Instant Application 17553499
Patent Application 14866357
Claim 1, Claim 10 and Claim 18:  An Internet of Things (IoT) device, comprising: a resource; and an actuator coupled with the resource to set one or more attributes of the resource; wherein: the resource is associated with a unique resource identifier (URI) and a plurality of properties; the URI uniquely identifies the resource among a plurality of resources disposed among IoT devices of an IoT device hierarchy; and the plurality of properties includes a hierarchical interface property that indicates the resource is accessible in a hierarchical manner, wherein the hierarchical interface property is at least one of a parent URI property or a child URI property; the parent URI property, when included, has a property value that identifies a parent URI of a parent resource of the plurality of resources which has a parent resource relationship to the resource in the IoT device hierarchy; and the child URI property, when included, has a property value that identifies a child URI of a child resource of the plurality of resources which has a child resource relationship to the resource.
Claim 1, Claim 10 and Claim 18:  An Internet of Things (IoT) device, comprising: a resource;  and an actuator coupled with the resource to set one or more attributes of the resource;  wherein: the resource is associated with a unique resource identifier (URI) and a plurality of properties;  the URI uniquely identifies the resource among a plurality of resources disposed among IoT devices of an IoT device hierarchy;  and the plurality of properties includes a hierarchical interface property that indicates the resource is accessible in a hierarchical manner, wherein the hierarchical interface property is at least one of a parent URI property or a child URI property;  the parent URI property, when included, has a property value that identifies a parent URI of a parent resource of the plurality of resources which has a parent resource relationship to the resource in the IoT device hierarchy;  and the child URI property, when included, has a property value that identifies a child URI of a child resource of the plurality of resources which has a child resource relationship to the resource; and wherein support for accessing related ones of the plurality of resources in a hierarchical manner includes support for accessing fourth one or more of the plurality of resources disposed at a fourth level of the IoT device hierarchy, the fourth one or more resources being child or children resources of fifth one or more of the plurality of resources disposed at a fifth level of the IoT device hierarchy higher than the fourth level, via a single request to a sixth of the plurality of resources disposed at a sixth level of the IoT device hierarchy higher than the fifth level, the fifth one or more resources being child or children resources of the sixth resource.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al., “hereinafter Dong” (U.S. Patent Application: 20150227618) in view of SHUMAN et al., “hereinafter SHUMAN” (U.S. Patent Application: 20140241354).

As per claim 1, Dong discloses an Internet of Things (IoT) device, comprising: 
a resource (Dong, Para.28, A semantics node stores and manages semantics related resources); and 
wherein: 
the resource is associated with a unique resource identifier (URI) and a plurality of properties (Dong, Para.83, A class may be identified by a uniform resource identifier (URI) or a uniform resource locator (URL), Para.133, the semantics related resource is assigned a unique identity or address by semantics node 242. ); 
the URI uniquely identifies the resource among a plurality of resources disposed among IoT devices of an IoT device hierarchy (Dong, Para.133, the semantics related resource is assigned a unique identity or address by semantics node 242, Para.136, semantics node 252 then sends a semantics related resource discovery response back to the Issuer 251, which includes the address (e.g., URI/URL) of the semantics related resource(s) from the parent semantics node 254 that matched the Issuer's request, Para.75, an established hierarchy of more than one semantics node, then the nodes can talk to each other and share semantics information, via notification, broadcast, discovery, etc ); and 
the plurality of properties includes a hierarchical interface property that indicates the resource is accessible in a hierarchical manner, wherein the hierarchical interface property is at least one of a parent URI property or a child URI property (Dong, Para.135, it is assumed that the parent semantics node 254 does find a matching resource, and it will send a response back to the semantics node 252 indicating the address (e.g., URI/URL) of the semantics related resource(s) that it found, Para.136, semantics node 252 then sends a semantics related resource discovery response back to the Issuer 251, which includes the address (e.g., URI/URL) of the semantics related resource(s) from the parent semantics node 254 that matched the Issuer's request, Para.123, If matching semantics related resources are returned from the contacted parent, the corresponding address (e.g., URI/URL) of the semantics related resources is sent back to the issuer with a successful discovery response (block 225)); 
the parent URI property, when included, has a property value that identifies a parent URI of a parent resource of the plurality of resources which has a parent resource relationship to the resource in the IoT device hierarchy (Dong, Para.123, If matching semantics related resources are returned from the contacted parent, the corresponding address (e.g., URI/URL) of the semantics related resources is sent back to the issuer with a successful discovery response (block 225, Para.88, The semantics of a resource (including data, thing, etc.) can be described by a resource-relationship-value triple, consisting of a resource, a relationship and a value.  Values can either be classes, terms, or other resources.  ); and 
the child URI property, when included, has a property value that identifies a child URI of a child resource of the plurality of resources which has a child resource relationship to the resource (Dong, Para.122, If matching semantics related resources are returned from its siblings, the corresponding address (e.g., URI/URL) of the semantics related resource(s) is sent back to the issuer with a successful discovery response (block 225), Para.94, a semantics node may use the sIs reference point to subscribe to semantics related resources in another semantics node and to receive corresponding notifications, to discover semantics related resources on the siblings and parent semantic nodes in its hierarchy, to move a group of semantics related resources from one semantics node to another semantics node, and to allow the semantics related resources stored in another semantics node to be linked and associated with a resource to provide the semantics to that resource, as described further below in connection with FIG. 20, FIG. 21, and FIG. 22 ). 
However Dong does not disclose Internet of Things (IoT) device and an actuator coupled with the resource to set one or more attributes of the resource.
SHUMAN discloses Internet of Things (IoT) device and an actuator coupled with the resource to set one or more attributes of the resource (SHUMAN, Para.7, one or more Internet of Things (IoT) device Groups, Para.70, the device organizer may detect a plurality of local IoT devices in proximity to each other at block 610 and determines attributes associated with each of the plurality of local IoT devices at block 620.  For example, at blocks 610 and 620, the plurality of local IoT devices may turn on and report both location information (e.g., relative locations such as room locations in a building or geographic coordinates obtained via a position location procedure, etc.) and device attribute information to the device organizer in conjunction with a registration procedure.).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dong with the teachings as in SHUMAN. The motivation for doing so would have been for creating a pre-defined IoT device groups that may be formed to organize certain IoT devices that perform similar activities and certain IoT devices may be dynamically allocated to ad-hoc IoT device groups for certain contexts (e.g., certain durations or time periods, certain locations, based on owner presence, based on the status of the IoT devices such as all the IoT devices using a particular resource or having a particular operational state, etc.) (SHUMAN, Para.7).

The independent claim 10, claim 18 are rejected as like as independent claim 1.

As per claim 2, Dong in view of SHUMAN discloses the IoT device of claim 1, wherein: the plurality of properties further includes an interface type property which indicates that the IoT device is associated with a hierarchical access interface to provide access to one or more descendant resources which are subordinate to the resource in the IoT device hierarchy (Dong, Para.94, A semantics node may communicate with other entities in the network via one or more reference points or interfaces.  In one embodiment, three reference points are defined--an sIs reference point, an sIc reference point, and sIe reference point.  The sIs reference point is used for communication between semantics nodes.  The sIs reference point may also be used by a semantics node to register to another semantics node to form parent-child or sibling relationships, Para.74, A semantics node at the access level may also have a parent at the core level, which it communicates with over the sIs reference point.  Likewise, a semantics node at the access level may have children semantics nodes at the area level, which it communicates with via the sIs reference point.  Semantics nodes at the core level may also have children semantics nodes at the access or area level).

The dependent claims 11, and Claim 19 is rejected as like as dependent claim 2.

As per claim 3, Dong in view of SHUMAN discloses the IoT device of claim 2, wherein the hierarchical access interface is further to, in response to receipt of a property, provide access to resources which are descendants of the resource in the IoT device hierarchy and which match the received property (Dong, Para.123, At block 232, it is determined if a matching semantics related resource is found from the contacted parent.  If matching semantics related resources are returned from the contacted parent, the corresponding address (e.g., URI/URL) of the semantics related resources is sent back to the issuer with a successful discovery response (block 225).). 

The dependent claims 13 is rejected as like as dependent claim 3.


As per claim 4, Dong in view of SHUMAN discloses the IoT device of claim 2, wherein the hierarchical access interface is to facilitate retrieval of information about the one or more resources which are descendants of the resource (Dong, Para.161, the semantics linkage update response message may include an acknowledgement that the semantics node linkage is updated.  At step 323, device application 314 retrieves semantics related resources in types of class, relationship, and term from semantics node 313.). 
The dependent claims 14 is rejected as like as dependent claim 4.


As per claim 5, Dong in view of SHUMAN discloses the IoT device of claim 2, wherein the hierarchical access interface is to facilitate setting of attributes to the one or more resources which are descendants of the resource (If the new semantics node is provisioned with the upper level semantics node discovery server's address, it can perform the semantics node discovery directly (control passes from step 604 to step 614).  Otherwise, it decides whether it wants to choose from the siblings' parent list and whether it wants to retrieve the default semantics node discovery server's address from siblings (steps 608 and 610).). 
The dependent claims 15 is rejected as like as dependent claim 5.


As per claim 6, Dong in view of SHUMAN discloses the IoT device of claim 1, further comprising a resource access module to respond to a request for properties of the resource with the hierarchical interface property (Dong, Para.111, The semantics node discovery response may contain information (e.g., address information) for semantics node discovery server 183 or information for a semantics node that is the parent of sibling semantics node 182.). 

As per claim 7, Dong in view of SHUMAN discloses the IoT device of claim 1, wherein the plurality of properties includes a plurality of parent URI properties (Dong, Para.123, If there is a parent semantics node, the semantics node will try to find a matching semantics related resource from its parent semantics nodes.  As indicated by block 230 and block 231, respectively, the semantics node forwards the discovery request to the parent semantics node and sets up a time window it will wait for the response to come back.). 
The dependent claims 16 is rejected as like as dependent claim 7.


As per claim 8, Dong in view of SHUMAN discloses the IoT device of claim 1, wherein the plurality of properties includes a plurality of child URI properties (Dong, Para.122, if matching semantics related resources are returned from its siblings, the corresponding address (e.g., URI/URL) of the semantics related resource(s) is sent back to the issuer with a successful discovery response (block 225).). 
The dependent claims 17 is rejected as like as dependent claim 8.


As per claim 9, Dong in view of SHUMAN discloses the IoT device of claim 1, wherein the IoT device hierarchy includes parent/child relationships between one or more of: a pair of device resources, a device resource and a resource representing a grouping of devices, and a pair of resources representing groupings of devices (Dong, Para.104, If the semantics node is provisioned with the higher level node that it needs to register with, it can simply register with this provisioned semantics node and build the parent-child relationship,Para.149, At step 284, newly received data from the same application is put into the group that shares the same semantics.  The existing data of the same application may be classified into multiple groups, each of which shares the same semantics linking and association.  If new data is generated from the same application, the data is put into the group that shares the same semantics.). 


As per claim 12, Dong in view of SHUMAN discloses the computer-readable media of claim 11, wherein the instructions are further to cause the IoT device to provide the hierarchical access interface (Dong, Paea.86, A semantics node at the area level may have a corresponding parent semantics node at the access level (e.g., M2M semantics node 160 connected with M2M semantics node 164) or at the core level (e.g., M2M semantics node 169 connected with M2M server 170 that includes a semantics node).  Semantics nodes talk to each other through the sIs reference point.). 

The dependent claims 20 is rejected as like as dependent claim 12.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449